It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming and in not reversing the judgment of the court of common pleas of Licking county. And proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged by this court that the judgment of the court of common pleas of Licking county in said cause be and the same is hereby reversed for error in excluding and in not admitting in evidence the agreement of'March 14, 1904, the said agreement being, in the judgment of this court, competent -as contradictory evidence or impeaching evidence; that it was material, and that its exclusion was prejudicial error.
" Spear, C. J., Davis, Sitaucic, Price and Johnson, JJ., concur. Donahue, J., not participating.